Citation Nr: 0903910	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-23 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a lumbar spine disability.

2.  Entitlement to an initial rating higher than 10 percent 
for the neurological manifestations of the service-connected 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel
 



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968 and from January 1991 to February 1991, 
including service in the Republic of Vietnam from February 
1966 to February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded 10 percent disability ratings 
for a lumbar spine disability and for the neurological 
manifestations of the service-connected lumbar spine 
disability, effective January 12, 2005.  


FINDINGS OF FACT

1.  Since January 12, 2005, the veteran's low back disability 
(degenerative disc disease with radiculopathy status post 
multiple decompression laminectomies) has been manifested by 
forward flexion of the thoracolumbar spine to no more than 70 
degrees and a combined range of motion greater than 154 
degrees.  It has not been productive of any incapacitating 
episodes within the past 12 months, and ankylosis has not 
been shown.  

2.  Since January 12, 2005, the veteran's low back disability 
has been productive of neurologic impairment of the right 
lower extremity that results in disability analogous to 
moderate incomplete paralysis of the sciatic nerve.

3.  Since July 25, 2006, the veteran's low back disability 
has been productive of neurologic impairment of the left 
lower extremity that results in disability analogous to mild 
incomplete paralysis of the sciatic nerve.

4.  The veteran's low back disability is not manifested by 
incapacitating episodes of intervertebral disc disease 
requiring bedrest prescribed by a physician.


CONCLUSIONS OF LAW

1.  Since January 12, 2005, the effective date of service 
connection, the criteria for a rating in excess of 10 percent 
for a lumbar spine disability have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5235-5243 (2008).  

2.  Since January 12, 2005, the criteria for a 20 percent for 
neurological manifestations of a lumbar spine disability 
(moderate incomplete paralysis of the sciatic nerve) of the 
right lower extremity have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.71(a), 
4.124(a), DC 8520 (2008).

3.  Since July 25, 2006, the criteria for a disability rating 
of 10 percent for neurological manifestations of a lumbar 
spine disability (mild incomplete paralysis of the sciatic 
nerve) of the left lower extremity have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.71(a), 4.124(a), DC 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).

The veteran's lumbar spine disability has been rated 10 
percent disabling under DC 5243 (intervertebral disc 
syndrome), which is rated under either the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 U.S.C.A. § 4.25.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2008), 
38 C.F.R. § 4.71a, DC 5243.  The veteran's neurological 
manifestations of the service-connected lumbar spine 
disability in the right lower extremity has been rated 10 
percent disabling under DC 8520, which pertains to paralysis 
of the sciatic nerve.  38 C.F.R. § 4.124(a), DC 8520.  Also 
applicable are DC 5238, which pertains to spinal stenosis, 
and DC 5242, which pertains to degenerative disc disease.  
38 C.F.R. § 4.71a, DC 5238, 5242.  

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), lumboscacral or 
cervical strain (5237), spondylolisthesis or segmental 
instability (DC 5239), ankylosing spondylitis (5240), or 
spinal fusion (5241).  Accordingly, the diagnostic codes 
pertaining to these disabilities are not applicable in this 
case.

The Board will first look to the General Rating Formula for 
Diseases and Injuries of the Spine, which assigns a 10 
percent rating if forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 
degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour.

A 20 percent rating is assigned if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A maximum rating of 40 percent is warranted where there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2008).

Hospital records dated in December 1990 show that the 
veteran was diagnosed with herniated nucleus pulposus at 
L4-5, central and left, with spinal stenosis, and underwent 
surgery at L4-5.  Following re-enlistment in January 1991, 
he reinjured his low back for which he underwent surgery in 
February 1991 and in September 1991 for recurrent herniated 
nucleus pulposus at L4-5.  The veteran filed a claim for 
service connection for his lumbar spine disability in 
January 2005.

Treatment records dated in January 2005 demonstrate that, 
in May 2004, the veteran strained his low back on the job 
as a Licensed Practical Nurse.  In the following months, he 
developed bilateral leg pain and numbness.  On examination 
in January 2005, he displayed a limited range of motion up 
to 30 degrees forward flexion, with pain.  An MRI revealed 
a big disc herniation at L5-S1 with spinal stenosis, disc 
protrusion and spinal stenosis at L3-4, and lateral canal 
stenosis at L1-2.  The impression was disc protrusion at 
L3-4 on the left and spinal stenosis at L3-4 on the left.  
He then underwent a complete laminectomy of the L1, L2, and 
L3 vertebrae, and a partial facetectomy of the L4-5 
vertebrae on the right side and the L3-4 vertebrae on the 
left side of the spine.  On hospital discharge, the veteran 
was reported to have tolerated the procedure well, though 
he had ongoing sensory disturbance of the legs, the right 
greater than the left.

Private treatment records dated from February to November 
2005 demonstrate that the veteran received periodic 
treatment for back pain.  In March 2005, it was noted that 
the veteran had a decreased range of motion of the spine.  
However, specific ranges of motion of the low back for this 
time period were not recorded.

On VA examination in August 2005, the veteran reported 
experiencing pain in the center and mid to low lumbar area, 
just off to the left and right sides.  He described the 
pain as a constant ache.  He reported experiencing flare-
ups at random with burning and stinging sensations.  He was 
not wearing a back brace or taking medication for pain.  He 
reported walking with an assistive device because he would 
at times stumble due to lower extremity weakness and 
numbness.  He reported that he had trouble bending over, 
putting his shoes on, and walking for more than two blocks 
at a time. 

Range of motion testing of the veteran's lumbar spine 
revealed forward flexion to 70 degrees with pain, extension 
to 18 degress with pain, left and right lateral bending to 
15 degrees with pain, left rotation to 16 degrees with 
pain, and right rotation to 20 degrees with pain.  There 
was no additional limitation in range of motion with 
repetitive use.  Inspection of the lumbar spine revealed a 
well-healed surgical scar.  Palpitation over the spinous 
processes was nontender.  Straight leg raising was positive 
on the right at 50 degrees and positive on the left to 65 
degrees.  The veteran's posture and gait were observed to 
be normal.  

Private treatment records dated from February to May 2006 
show that the veteran received further treatment for his 
low back.  In February 2006, his range of motion was found 
to be markedly limited, with forward flexion to only 20 
degrees and extension to 5 degrees.  Left and right lateral 
bending was to 10 degrees, and left and right rotation was 
"near full."  The spine was found to be nontender with 
light touch.  There was mild tenderness to palpation of the 
bilateral facet complexes.  There were no spasms.  The 
primary assessment was intervertebral disc protrusion.  In 
May 2006, the veteran received an epidural steroid 
injection under fluoroscopy. 

The veteran underwent a second VA examination in July 2006.  
At the time of the examination, he reported that he was 
able to dress himself and shower without the use of a 
shower stool.  He stated that he walked with a cane most of 
the time due to leg weakness and recurrent falling 
episodes.  He reported continuing leg numbness and flare-
ups of the right lateral calf.  

Range of motion testing of the veteran's lumbar spine 
revealed forward flexion to only 10 degrees.  However, the 
veteran was observed to forward flex greater than 70 
degrees when he put on his shoes, while seated.  Extension 
was to 20 degrees before he felt a "pulling" feeling, left 
and right lateral bending was to 20 degrees, with 
"pulling," and left and right lateral rotation was to 40 
degrees, without pain. There was no additional limitation 
of range of motion with repetitive use.  Physical 
examination revealed the spine to be nontender to palpation 
and there was no paravertebral muscle tenderness or spasms.  
Sharp/dull discrimination was diminished bilaterally over 
L3 through L5 dermatomes.  The assessment was degenerative 
disc disease status post three laminectomies.  

An April 2006 VA treatment record showed the veteran 
complained of low back pain and was taking medication twice 
daily or as needed.  No specific range of motion of the low 
back was recorded.

In this case, there is conflicting medical evidence, namely 
August 2005 and July 2006 records which consistently 
demonstrate forward flexion up to 70 percent, a January 2005 
treatment record showing forward flexion up to 30 percent, 
and a February 2006 treatment record showing forward flexion 
up to 20 percent.  In determining the probative weight to be 
assigned to medical findings, the Board must consider factors 
such as the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusions that the physician reaches.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993). 

Here, more probative value is assigned to the August 2005 and 
July 2006 range of motion readings than to the January 2005 
and February 2006 range of motion readings.  For one, the 
August 2005 and July 2006 VA examinations were for the 
express purpose of evaluating the veteran's back disability, 
which as discussed above involved careful determination of 
the range of back motion.  It is unclear whether the January 
2005 and February 2006 private assessments employed specific 
measurement techniques.  Moreover, the markedly limited 
findings of 30 degrees forward flexion in January 2005 and 20 
degrees forward flexion in February 2006 are outweighed by 
the remainder of evidence of record, which indicates that 
from the period since the veteran was service-connected, 
there has not been a finding which is close to that level of 
limitation.  Further, the credibility of the more limited 
ranges of motion are called into question given that the July 
2006 fuller range of motion of up to 70 degrees was 
demonstrated when the veteran was unaware that he was being 
observed.  See Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991), 38 C.F.R. §§ 4.1, 4.41 (2008).  As was noted above, 
there was 70 degrees of flexion at the time of the most 
recent July 2006 VA examination. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The ranges of motion of the veteran's lumbar spine, as shown 
on VA examination in August 2005 and July 2006, fall at most 
within the requirements for a 10 percent rating:  forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees.  Limitation of flexion of the 
lumbar spine to 60 degrees or less, combined thoracolumbar 
motion of 120 degrees or less, and ankylosis are not shown.  
Thus, the evidence does not support a higher rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

Accordingly, the Board turns to the question of whether the 
veteran is entitled to rating in excess of 10 percent based 
upon the diagnostic criteria pertaining to intervertebral 
disc syndrome (IDS).  IDS (pre-operatively or 
post-operatively) is to be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent is warranted where there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A rating of 40 percent 
is warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

On VA examination in August 2005, the veteran stated that he 
had had one incapacitating episode which required him to lie 
in bed for several days.  He did not specifically state, 
however, that the bed rest had been prescribed by a 
physician.  On VA examination in July 2006, the veteran 
reported that his back pain was not incapacitating during 
flare ups, and that a flare-up would last up to thirty 
minutes at most or at night while sleeping.  He denied 
experiencing any incapacitating episodes as a result of his 
lumbar spine disability in the past 12 months.  The record 
otherwise does not demonstrate that the veteran was 
prescribed bed rest by a physician.  Accordingly, the Board 
finds that the veteran is not entitled to a rating higher 
than 10 percent based upon incapacitating episodes.

As the veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based upon 
his combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the August 
2005 VA examination range of motion testing of the veteran's 
lumbar spine revealed forward flexion to 70 degrees, 
extension to 18 degrees, right and left lateral bending to 15 
degrees, right lateral rotation to 16 degrees and left 
lateral rotation up to 20 degrees, all with pain.  On VA 
examination in July 2006, he had forward flexion to 70 
degrees, with "pulling"; extension to 20 degrees, with 
"pulling"; right and left lateral bending to 20 degrees, 
with "pulling"; and right and left lateral rotation to 40 
degrees, without pain.  Those ranges of motion would warrant 
a rating of 10 percent under the general rating formula.  The 
requirements for a higher rating under the general rating 
formula, forward flexion of the thoracolumbar spine to 60 
degrees or less, or combine range of motion of the 
thoracolumbar spine of 120 degrees or less, are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2008).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

Treatment records dated in January 2005 show that after the 
veteran injured his back while lifting a patient at work, he 
developed bilateral leg pain, with numbness in the right foot 
and pain in his left lateral hip, knee, and thigh.  In 
February 2005, he reported global numbness in the right lower 
extremity, and in March 2005, he reported global right leg 
numbness and some pain in both proximial thighs.  He reported 
that he would try to walk as much as he could without using 
an assistive device.  On examination, toe and heel walk were 
normal, and quad support was good.

On VA examination in August 2005, the veteran reported 
experiencing bilateral radicular symptoms which he attributed 
to his two back surgeries in the early 1990's as a result of 
a service-related injury, and to post-service back surgery in 
2005, when he hurt his back on the job as a nurse.  Radicular 
symptoms included constant right lower extremity numbness 
from the anterior shin to the dorsum of the foot.  When 
standing, the pain was felt from the hip to the foot.  The 
veteran also reported pain in the left lower extremity, from 
the thigh to the foot.  He reported walking with an assistive 
device because he would at times stumble due to lower 
extremity weakness and numbness.  On examination, the 
patellar tendon and Achilles tendon reflexes were absent on 
the right, and 2+ on the left.  Sensory examination revealed 
diminished discrimination between sharpness and dullness on 
the plantar aspect of the right foot, with otherwise good 
sensation to pinprick and light touch.  Muscle strength 
against resistance was rated a 4/5 on the right, and 5/5 on 
the left.  Tiptoe and heel walking were difficult to perform 
bilaterally.  There was no peripheral edema in either lower 
extremity.  The assessment was degenerative disc disease with 
residual right lower extremity radiculopathy.  The examiner 
also opined that while some of the veteran's back problems 
were not related to service, it would be impossible to 
separate from her findings which neurological manifestations 
related to the part of the spine aggravated by service as 
opposed to the part of the spine injured while on the job 
many years later.  She could determine that the radiculopathy 
that she observed was related to the L4-S1 area of the spine, 
which is the region of the veteran's service-connected 
injury.

On VA examination in July 2006, the veteran reported that he 
walked with an assistive device due to frequent episodes of 
falling as a result of decreased energy and lower extremity 
weakness.  He continued to have right leg numbness which was 
primarily felt in the big toe of the right foot and as an 
itching sensation on the lateral calf.  Physical examination 
revealed that sensation to light touch on the bilateral lower 
extremities was intact.   The Achilles reflex was absent on 
the right and 1+ on the left.  Patellar reflexes were 1+ 
bilaterally.  Sharp and dull discrimination was diminished 
bilaterally over L3 and L5 dermatomes.  The veteran could toe 
raise with balance assistance, but heel raises were 
difficult.  He could do quarter squats with assistance, but 
complained of decreased strength and knee pain.  The examiner 
opined that she could not determine the amount of disability 
related to the veteran's service and the amount of disability 
related to the veteran's on the job injury without resorting 
to speculation.

The evidence indicates that, while the veteran suffers from 
neurological manifestations bilaterally as a result of 
service-connected and non-service lumbar spine injuries, both 
VA examiners affirmatively stated that they could not 
determine which neurological manifestations could be 
attributed to the veteran's service as opposed to his workers 
compensation injury.  The Board will therefore evaluate the 
veteran's current bilateral neurological manifestations of 
the lower extremities as though all symptoms are service-
connected.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (holding that the Board is precluded from 
differentiating between symptomatology attributed to a 
service-connected disability and a nonservice-connected 
disability in the absence of medical evidence which does so); 
see also Mariano v. Principi, 17 Vet. App. 305, 312 (2003) 
(noting that VA may not order additional development for the 
sole purpose of obtaining evidence unfavorable to a 
claimant).

In this case, on VA examination in August 2005, the veteran 
was diagnosed with  residual radiculopathy of the right lower 
extremity with mild degenerative disc disease.  The veteran's 
right knee reflexes were absent.  He had diminished 
discrimination between sharpness and dullness on the plantar 
aspect of the right foot.  Muscle strength in the right lower 
extremity was shown to be mildly impaired.  The veteran 
exhibited symptoms of numbness and impaired reflexes; 
however, no muscle atrophy or edema was shown to be present.  
Posterior tibial and pedal pulses were normal.  On VA 
examination in July 2006, right knee reflexes were absent, 
and plantar reflexes were down going.  The veteran was able 
to complete quarter squats with support, with complaints of 
decreased strength and knee pain.  Sensation to light touch 
was intact.  The Board finds that the right lower extremity 
sciatica symptoms are primarily sensory in nature and 
compatible with an incomplete paralysis of the sciatic nerve 
that is mild in degree.  Accordingly, the Board finds that 
the veteran's right lower extremity radiculopathy results in 
moderate residual impairment, warranting a separate 20 
percent rating for the neurological manifestations of right 
lower extremity sciatica under DC 8520.  The Board finds no 
evidence of organic changes, such as muscle atrophy, trophic 
changes, etc., that would warrant a higher rating.

The veteran has also raised subjective complaints concerning 
radicular-like symptoms of his left lower extremity.  The 
Board has determined that neurological manifestations of the 
veteran's lumbar spine disability in the lower extremities 
shall be treated as residually related to the veteran's 
service-connected lumbar spine disability.  Therefore, the 
question before the Board is whether the veteran is entitled 
to a separate rating for the left lower extremity under DC 
8520.  

On VA examination in August 2005, the veteran displayed 
normal reflexes and muscle strength of the left lower 
extremity, with good sensation to pin prick testing and light 
touch.   Tip toe and heal walking was found to be difficult.  
The veteran had normal posterior tibial and pedal pulses.  
Based upon neurological testing at the time of the August 
2005 examination, the Board finds that while the veteran 
complains of neurological symptoms, because those symptoms 
were not objectively demonstrated, he is not entitled to a 
separate compensable rating for the neurological symptoms in 
his left lower extremity for the period prior to July 25, 
2006.  In contrast, on VA examination on July 25, 2006, the 
veteran's Achilles and patellar reflexes on the left lower 
extremity were reduced to +1.  Sharp/dull discrimination was 
found to be diminished.  The veteran complained of decreased 
strength in the left leg.  These findings support a 
conclusion that the veteran did have neurological 
manifestations to the left lower extremity at this time, 
which resulted in decreased sensation and impaired reflexes.  
However, there was no evidence of organic changes to the left 
lower extremity, such as muscle atrophy or trophic changes.  
The Board therefore finds that as of July 25, 2006, the 
veteran is entitled to a separate 10 percent rating for 
radicular symptoms of the lower left extremity that are 
primarily sensory in nature and compatible with an incomplete 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.    

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).
 
In this case, the Schedule is not inadequate.  The veteran's 
schedular ratings contemplate loss of working time due to 
exacerbations of the lumbar spine disability.  38 C.F.R. § 
4.1 (2008).  While the veteran has not maintained employment 
since his January 2005 back surgery, there is no evidence 
that his lumbar spine disability and residual neurological 
manifestations are in any way clinically unusual.  The 
veteran was denied a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) in September 2005 and he did not appeal 
that decision.  Additionally, there is no evidence of 
hospitalization for the low back in the recent past or marked 
interference with employment, i.e. beyond that contemplated 
in the assigned ratings.  For these reasons, the Board finds 
that referral for consideration of the assignment of an 
extraschedular rating is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's lumbar spine 
disability warrant no more than a 10 percent rating.  
Similarly, the weight of the credible evidence demonstrates 
that the veteran's lumbar spine disability warrants no more 
than a separate 10 percent rating for neurological 
manifestations of the service-connected disability of the 
spine in the right lower extremity at any time since the 
original grant of service connection.  However, in addition 
to these ratings, the Board finds that the veteran is 
entitled to a separate 10 percent, but no higher, for 
neurological manifestations of the service-connected 
disability of the spine in the left lower extremity.  The 
"benefit-of-the-doubt" rule has been considered in making 
this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist

The veteran's claim for an increased initial rating for his 
lumbar spine disability and for the neurological 
manifestations of his lumbar spine disability arise from his 
disagreement with the initial evaluation assigned following 
the grant of service connection.  Once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the 
Board finds that VA satisfied its duties to notify the 
veteran in this case.

As to VA's duty to assist, VA afforded the veteran a VA 
examination in August 2005 and in July 2006.  The veteran has 
not reported receiving any other VA or private treatment for 
his low back or knee disabilities, aside from that which is 
already of record.  Accordingly, all pertinent clinical 
records have been associated with the claims file.  In 
addition, the veteran was offered the opportunity to testify 
before the Board, but declined such offer.  Based upon the 
above, the Board finds that VA has satisfied its duty to 
assist and that no additional assistance is required.  Smith 
v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 


ORDER

A rating in excess of 10 percent for the orthopedic 
manifestations of a low back disability is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 20 percent rating for moderate 
incomplete paralysis of the sciatic nerve of the right lower 
extremity, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for mild 
incomplete paralysis of the sciatic nerve of the left lower 
extremity, is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


